             Case 1:19-cv-08530-VM Document 35
                                            34 Filed 09/03/20
                                                     09/01/20 Page 1 of 15




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)                                                    9/3/2020
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone: (212)873-0250
Facsimile:     (646)395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,

 Plaintiff                                                  19-cv-8530 (VM)
                                                                        _
 v.                                                          __________
                                                            [PROPOSED]
                                                             _
                                                     FINAL DEFAULT  JUDGMENT
 AIR_JORDAN2, ALEOBONWAY, ALIBOER005,                    AND PERMANENT
 ANING881,   AXKAWAS,     BESTSELLER698,                INJUNCTION ORDER
 BLUEBERRY88, BLUEMOON66, BOUTIQUE6688,
 BRAND666, BRANDSHIRTS2019, CAIYUNLAI168,
 CECHEN,             CHAMPION_GGSTORE,
 CHUMENJIANXI,        CLOTHESWORLD_86,
 CLOTHINGTONY,                  CLOWN02,
 COMFORTABLE2019, CZ524272, DDSDV8899,
 DHGATE_FACTORYOUTLET, DHJC123, DHSUP,
 DH_TOPMALL,     DH_WHOLESALEMARKET,
 DJZHENGMUZHI,   DUDUPIPI,   DUNHANG07,
       Case 1:19-cv-08530-VM Document 35
                                      34 Filed 09/03/20
                                               09/01/20 Page 2 of 15




FAFA01,     FAFA04,      FASHION_CLOTHES8,
FIONAYI,      FOGBANK,         FOGBANK2012,
FORTUNATELY56,      FOZHEWO,      FUTURE330,
GOODSERVICE0325,           GOYOUROWNWAY,
GRACE_CLOTHING,           GRACE_CLOTHING1,
GT5201314,            GUANGZHOUHONGFU3,
GUCCI01FENDI,          GUCCICLOTHING20000,
HELLOPINK,    HERONPRESTON,        HIVE_ZCM,
HUABUWAN,                       HUANGQIFEN,
HUIJIAZHENHAO888,      HXY1010,     ITWORLD,
JACK998, JINZHONGYU, JORGE007, KEXIN276,
KUANZHAIZIRU, LGH13268261777, LH666888999,
LIAN522,      LIANGPD89,         LIFACAI1987,
LIFANGGEN,        LIJIE12345,       LINXIGU5,
LIUSHANG004, LONG721, LOVEP, M1193503412,
MAOYEYE,       MARRIED1688,        MEILIHEN,
MIN65739663, MINGYUE33, MINXIAOPO1380007,
MOMO2, MOOSEKNUCKLES, MUYES, NASA220,
NAVER,      NEWPORT22,        NIANNIANRUYI,
NIUMOWANG3, NIUMOWANG5, OLINE_SELLER,
PALMANGELS,          PARADISES,         PEISI,
POWER_SELLER2018,             QIANQIAN09168,
QINMOXUAN1, QINMOXUAN2, QINZHIXUAN02,
QIUQIU456,      SELLERHH,         SHASHA011,
SHASHA012,       SHASHA03,         SHASHA04,
SIHOUZHANG2019,          SIHOUZHANGWZUIS,
SIJIFADACAI,           SNEAKERSTORE201920,
SUPERSTAR_STORES, TEBRUN, THRASHER188,
TIANYAMINGYUE, TOPROK, TOPS_STORES,
TOUFALUANLE, WEL51COME, WENTONGQIAN,
WESTBROOK00,           WHATSAPP13633995052,
WOBUGUANWOZUIS,                   WOOFSHOP,
WUXINGLIUHE,      WW1012,      XIANGYANHE,
XIAONIAOYIREN2017,          YANXIAOCONG01,
YAOLEI006,   YONGSHENG369,        Z2206279669,
ZHANGMENG2016,              ZHANGSHUANG01,
ZHANGSHUANG03,         ZHUOSHAOQIU         and
ZWFS5555,

Defendants
        Case 1:19-cv-08530-VM Document 35
                                       34 Filed 09/03/20
                                                09/01/20 Page 3 of 15




                                         GLOSSARY

     Term                                  Definition                            Docket Entry
                                                                                   Number
Plaintiff or Off-   Off-White LLC                                                    N/A
White
Defendants          Air_jordan2, aleobonway, aliboer005, Aning881,                   N/A
                    axkawas, Bestseller698, blueberry88, Bluemoon66,
                    boutique6688,         brand666,         brandshirts2019,
                    caiyunlai168,         cechen,         champion_ggstore,
                    chumenjianxi, clothesworld_86, clothingtony, clown02,
                    Comfortable2019,           Cz524272,         ddsdv8899,
                    dhgate_factoryoutlet, dhjc123, Dhsup, dh_topmall,
                    dh_wholesalemarket,        Djzhengmuzhi,        dudupipi,
                    dunhang07, fafa01, fafa04, fashion_clothes8, fionayi,
                    fogbank, fogbank2012, fortunately56, fozhewo,
                    future330,      goodservice0325,         goyourownway,
                    grace_clothing,       grace_clothing1,        gt5201314,
                    guangzhouhongfu3, gucci01fendi, Gucciclothing20000,
                    hellopink, heronpreston, Hive_zcm, huabuwan,
                    huangqifen, huijiazhenhao888, hxy1010, itworld,
                    jack998, jinzhongyu, jorge007, kexin276, kuanzhaiziru,
                    Lgh13268261777, lh666888999, lian522, liangpd89,
                    lifacai1987,     lifanggen,     lijie12345,     linxigu5,
                    liushang004, long721, lovep, m1193503412, maoyeye,
                    married1688, meilihen, min65739663, mingyue33,
                    minxiaopo1380007, momo2, mooseknuckles, muyes,
                    nasa220, naver, newport22, niannianruyi, niumowang3,
                    niumowang5, oline_seller, palmangels, paradises, peisi,
                    power_seller2018,       qianqian09168,      qinmoxuan1,
                    qinmoxuan2, qinzhixuan02, Qiuqiu456, sellerhh,
                    shasha011,      shasha012,      shasha03,      shasha04,
                    sihouzhang2019,        sihouzhangwzuis,       sijifadacai,
                    sneakerstore201920,        superstar_stores,       tebrun,
                    thrasher188, tianyamingyue, toprok, tops_stores,
                    toufaluanle, wel51come, wentongqian, westbrook00,
                    whatsapp13633995052, wobuguanwozuis, Woofshop,
                    wuxingliuhe, ww1012, xiangyanhe, xiaoniaoyiren2017,
                    yanxiaocong01,          yaolei006,        yongsheng369,
                    z2206279669,       zhangmeng2016,        zhangshuang01,
                    zhangshuang03, Zhuoshaoqiu and Zwfs5555
Defaulting          Air_jordan2, aleobonway, aliboer005, Aning881,                   N/A
Defendants          axkawas, Bestseller698, blueberry88, Bluemoon66,
                    boutique6688, brandshirts2019, caiyunlai168, cechen,
                    champion_ggstore, chumenjianxi, clothesworld_86,
                    clown02, Comfortable2019, Cz524272, ddsdv8899,

                                                i
         Case 1:19-cv-08530-VM Document 35
                                        34 Filed 09/03/20
                                                 09/01/20 Page 4 of 15




                 dhgate_factoryoutlet, dhjc123, Dhsup, dh_topmall,
                 dh_wholesalemarket,        Djzhengmuzhi,       dudupipi,
                 dunhang07, fafa01, fafa04, fashion_clothes8, fionayi,
                 fortunately56,        future330,       goodservice0325,
                 goyourownway, grace_clothing, grace_clothing1,
                 gt5201314,       gucci01fendi,      Gucciclothing20000,
                 hellopink, heronpreston, Hive_zcm, huabuwan,
                 huangqifen, itworld, jinzhongyu, jorge007, kexin276,
                 kuanzhaiziru, Lgh13268261777, lh666888999, lian522,
                 liangpd89, lifanggen, linxigu5, liushang004, long721,
                 lovep, m1193503412, maoyeye, married1688, meilihen,
                 min65739663,        mingyue33,       minxiaopo1380007,
                 momo2, muyes, nasa220, naver, newport22,
                 niannianruyi, niumowang3, niumowang5, oline_seller,
                 paradises, peisi, power_seller2018, qianqian09168,
                 qinmoxuan1, qinmoxuan2, qinzhixuan02, Qiuqiu456,
                 sellerhh, shasha011, shasha012, shasha03, shasha04,
                 sihouzhang2019,        sihouzhangwzuis,      sijifadacai,
                 sneakerstore201920,        superstar_stores,      tebrun,
                 thrasher188, tianyamingyue, toprok, tops_stores,
                 toufaluanle, wel51come, wentongqian, westbrook00,
                 whatsapp13633995052, wobuguanwozuis, Woofshop,
                 wuxingliuhe, ww1012, xiangyanhe, xiaoniaoyiren2017,
                 yanxiaocong01,          yaolei006,       yongsheng369,
                 z2206279669,       zhangmeng2016,       zhangshuang01,
                 zhangshuang03 and Zhuoshaoqiu
DHgate           Dunhuang Group d/b/a DHgate.com, an online                     N/A
                 marketplace and e-commerce platform which allows
                 manufacturers, wholesalers and other third-party
                 merchants, like Defendants, to advertise, distribute,
                 offer for sale, sell and ship their wholesale and retail
                 products originating from China directly to consumers
                 worldwide and specifically to consumers residing in the
                 U.S., including New York.
Sealing Order    Order to Seal File entered on September 13, 2019              Dkt. 1
Complaint        Plaintiff’s Complaint filed on September 13, 2019             Dkt. 6
Application      Plaintiff’s Ex Parte Application for: 1) a temporary        Dkts. 11-15
                 restraining order; 2) an order restraining Merchant
                 Storefronts (as defined infra) and Defendants’ Assets
                 (as defined infra) with the Financial Institutions (as
                 defined infra); 3) an order to show cause why a
                 preliminary injunction should not issue; 4) an order
                 authorizing bifurcated and alternative service and 5) an
                 order authorizing expedited discovery filed on
                 September 13, 2019


                                            ii
       Case 1:19-cv-08530-VM Document 35
                                      34 Filed 09/03/20
                                               09/01/20 Page 5 of 15




Abloh Dec.        Declaration of Virgil Abloh in Support of Plaintiff’s       Dkt. 14
                  Application
Arnaiz Dec.       Declaration of Jessica Arnaiz in Support of Plaintiff’s     Dkt. 12
                  Application
Scully Dec.       Declaration of Brieanne Scully in Support of Plaintiff’s    Dkt. 13
                  Application
TRO               1) Temporary Restraining Order; 2) Order Restraining        Dkt. 16
                  Merchant Storefronts and Defendants’ Assets with the
                  Financial Institutions; 3) Order to Show Cause Why a
                  Preliminary Injunction Should Not Issue; 4) Order
                  Authorizing Bifurcated and Alternative Service; and 5)
                  Order Authorizing Expedited Discovery entered on
                  September 13, 2019
PI Show Cause     September 27, 2020 hearing to show cause why a               N/A
Hearing           preliminary injunction should not issue
PI Order          September 27, 2019 Preliminary Injunction Order             Dkt. 5
User Account(s)   Any and all websites and any and all accounts with           N/A
                  online marketplace platforms such as DHgate, as well as
                  any and all as yet undiscovered accounts with additional
                  online marketplace platforms held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all persons in active concert or
                  participation with any of them
Merchant          Any and all User Accounts through which Defendants,          N/A
Storefronts       their respective officers, employees, agents, servants
                  and all persons in active concert or participation with
                  any of them operate storefronts to manufacture, import,
                  export, advertise, market, promote, distribute, display,
                  offer for sale, sell and/or otherwise deal in Counterfeit
                  Products, which are held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all persons in active concert or
                  participation with any of them
Off-White         A young, successful luxury fashion label founded by          N/A
Products          American creative designer Virgil Abloh, specializing
                  in season to season men's and women's lifestyle and
                  high-end streetwear, as well as shoes, accessories,
                  jewelry, and other ready-made goods
Off-White         U.S. Trademark Registration No. 5,119,602 for “OFF           N/A
Registrations     WHITE” for a variety of goods in Class 25 with a
                  constructive date of first use of January 25, 2012, U.S.
                  Trademark Registration No. 5,713,397 for “OFF-
                  WHITE” for a variety of goods in Class 25, U.S.
                  Trademark Registration No. 5,710,328 for “OFF-
                  WHITE C/O VIRGIL ABLOH” for a variety of goods


                                             iii
       Case 1:19-cv-08530-VM Document 35
                                      34 Filed 09/03/20
                                               09/01/20 Page 6 of 15




               in Class 9, U.S. Trademark Registration No. 5,572,836
               for “OFF-WHITE C/O VIRGIL ABLOH” for a variety
               of goods in Class 25, U.S. Trademark Registration No.
               5,710,287 for “OFF-WHITE C/O VIRGIL ABLOH” for
               a variety of goods in Class 14, U.S. Trademark

               Registration No. 5,150,712 for       for a variety of
               goods in Class 18 and 25, U.S. Trademark Registration

               No. 5, 710,288 for       for a variety of goods in Class



               14, U.S. Trademark Registration No. 5,307,806 for
               for a variety of goods in Class 18 and 25, U.S.


               Trademark Registration No. 5,835,552 for           for a
               variety of goods in Class 9, U.S. Trademark Registration


               No. 5,387,983 for     for a variety of goods in Class
               25, U.S. Trademark Registration No. 5,445,222 for


                        for a variety of goods in Class 25, U.S.


               Trademark Registration No. 5,800,414 for      for a
               variety of goods in Class 9 and 25, U.S. Trademark

               Registration No. 5,681,805 for      for a variety of
               goods in Class 9 and U.S. Trademark Registration No.


               5,663,133 for          for a variety of goods in Class
               25
Off-White      U.S. Trademark Serial Application No. 88/080,002 for       N/A
Applications
                     for a variety of goods in Class 25 and U.S.
               Trademark Serial Application No. 88/041,456 for


                       for a variety of goods in Class 18 and Class 25



                                          iv
        Case 1:19-cv-08530-VM Document 35
                                       34 Filed 09/03/20
                                                09/01/20 Page 7 of 15




Off-White       The marks covered by the Off-White Registrations and          N/A
Marks           the Off-White Applications
Counterfeit     Products bearing or used in connection with the Off-          N/A
Products        White Marks, and/or products in packaging and/or
                containing labels bearing the Off-White Marks, and/or
                bearing or used in connection with marks that are
                confusingly similar to the Off-White Marks and/or
                products that are identical or confusingly similar to the
                Off-White Products
Defendants’     Any and all money, securities or other property or assets     N/A
Assets          of Defendants (whether said assets are located in the
                U.S. or abroad)
Defendants’     Any and all financial accounts associated with or             N/A
Financial       utilized by any Defendants or any Defendants’ User
Accounts        Accounts or Merchant Storefront(s) (whether said
                account is located in the U.S. or abroad)
Financial       Any and all banks, financial institutions, credit card        N/A
Institutions    companies and payment processing agencies, such as
                DHgate (e.g., DHpay.com), PayPal Inc. (“PayPal”),
                Payoneer Inc. (“Payoneer”) and PingPong Global
                Solutions, Inc. (“PingPong”) and other companies or
                agencies that engage in the processing or transfer of
                money and/or real or personal property of Defendants
Third Party     Online marketplace platforms, including, without              N/A
Service         limitation, those owned and operated, directly or
Providers       indirectly, by DHgate, as well as any and all as yet
                undiscovered online marketplace platforms and/or
                entities through which Defendants, their respective
                officers, employees, agents, servants and all persons in
                active concert or participation with any of them
                manufacture, import, export, advertise, market,
                promote, distribute, offer for sale, sell and/or otherwise
                deal in Counterfeit Products which are hereinafter
                identified as a result of any order entered in this action,
                or otherwise
Defendants’     Defendants’ Assets from Defendants’ Financial                 N/A
Frozen Assets   Accounts that were and/or are attached and frozen or
                restrained pursuant to the TRO and/or PI Order, or
                which are attached and frozen or restrained pursuant to
                any future order entered by the Court in this Action
Plaintiff’s     Plaintiff’s Application for an Order to Show Cause Why        TBD
Motion for      Default Judgment and a Permanent Injunction should
Default         not be entered Against Defaulting Defendants filed on
Judgment        September 1, 2020
Scully Aff.     Affidavit by Brieanne Scully in Support of Plaintiff’s        TBD
                Motion for Default Judgment

                                            v
           Case 1:19-cv-08530-VM Document 35
                                          34 Filed 09/03/20
                                                   09/01/20 Page 8 of 15




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendants’ unauthorized use of Plaintiff’s Off-White Marks, without limitation, in their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such an award to be

    reasonable and Plaintiff is awarded One Hundred Thousand U.S. Dollars ($100,000.00)


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
        Case 1:19-cv-08530-VM Document 35
                                       34 Filed 09/03/20
                                                09/01/20 Page 9 of 15




  (“Defaulting Defendants’ Individual Damages Award”) in statutory damages against each of

  the Defaulting Defendants (One Hundred Seventeen (117) Defaulting Defendants), pursuant

  to Section 15 U.S.C. § 1117(c) of the Langham Act for a total of Eleven Million Seven Hundred

  Thousand U.S. Dollars ($11,700,000.00), plus post-judgment interest.


                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing one or more of the Off-White Marks and/or marks that

         are confusingly similar to, identical to and constitute a counterfeiting and/or

         infringement of the Off-White Marks;

      B. directly or indirectly infringing in any manner any of Plaintiff’s Off-White Marks;

      C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Off-

         White Marks to identify any goods or services not authorized by Plaintiff;

      D. using any of Plaintiff’s Off-White Marks, or any other marks that are confusingly

         similar to the Off-White Marks on or in connection with the manufacturing, importing,

         exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

         selling and/or otherwise dealing in the Counterfeit Products;




                                               2
 Case 1:19-cv-08530-VM Document 35
                                34 Filed 09/03/20
                                         09/01/20 Page 10 of 15




E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by

           Defaulting Defendants and by their respective officers, employees, agents,

           servants and all persons in active concert or participation with any of them; and

G. effecting assignments or transfers, forming new entities or associations, or creating

   and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

   means of importation, exportation, advertising, marketing, promotion, distribution,

   display, offering for sale and/or sale of Counterfeit Products for the purposes of

   circumventing or otherwise avoiding the prohibitions set forth in this Order.




                                         3
         Case 1:19-cv-08530-VM Document 35
                                        34 Filed 09/03/20
                                                 09/01/20 Page 11 of 15




2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the Off-White Marks, or

     bear any marks that are confusingly similar to the Off-White Marks pursuant to 15 U.S.C. §

     1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

             any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

             Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

             disposing of and/or dealing with any computer files, data, business records, documents

             or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

             Defaulting Defendants’ Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:




                                                  4
        Case 1:19-cv-08530-VM Document 35
                                       34 Filed 09/03/20
                                                09/01/20 Page 12 of 15




       A. providing services to Defaulting Defendants and Defaulting Defendants’ User

             Accounts and Merchant Storefronts, including, without limitation, continued operation

             of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

       B. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) above.

       IV.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                         V.    Temporary Continuance of Asset Restraint

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Defendants are

   forbidden to make or suffer any sale, assignment, transfer or interference with any property in

   which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

   the CPLR, for a thirty (30) day period after the entry of this Order.

 VI.    Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                 15 U.S.C. § 1116(a) and this Court’s Inherent Equitable Powers

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiff would have enforcing this Order, Defaulting Defendants’ Frozen Assets

   from Defaulting Defendants’ Frozen Accounts, are, to the extent that a given Defaulting

   Defendants’ Frozen Assets equal Defaulting Defendants’ Individual Damages Award, hereby


                                                  5
       Case 1:19-cv-08530-VM Document 35
                                      34 Filed 09/03/20
                                               09/01/20 Page 13 of 15




  released and transferred to Plaintiff as full satisfaction of Defaulting Defendants’ Individual

  Damages Awards for that Defaulting Defendant, and those Defaulting Defendants’ Frozen

  Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s counsel

  within twenty (20) business days following the service of this Order, and upon receipt by

  Plaintiff’s counsel of such Defaulting Defendants’ Frozen Assets in full satisfaction of

  Defaulting Defendants’ Individual Damages Awards, the Financial Institution(s) holding that

  Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen Accounts may

  unfreeze that Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen

  Accounts. To the extent that Defaulting Defendants’ Frozen Assets are less than Defaulting

  Defendants’ Individual Damages Awards, that Defaulting Defendants’ Frozen Assets are

  hereby released and transferred to Plaintiff as partial satisfaction of Defaulting Defendants’

  Individual Damages Awards for that Defaulting Defendant and those Defaulting Defendants’

  Frozen Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s

  counsel within twenty (20) business days following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff’s request for a post-judgment

  restraining order continuing the attachment of each Defaulting Defendants’ Frozen Assets until

  Plaintiff has recovered the full payment of Defaulting Defendants’ Individual Damages

  Awards owed to it by that Defaulting Defendants under this Order, or until further order of this

  Court; and




                                                6
       Case 1:19-cv-08530-VM Document 35
                                      34 Filed 09/03/20
                                               09/01/20 Page 14 of 15




3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Awards owed to them by any Defaulting Defendant under this Order, in

  the event that Plaintiff discovers new and/or additional Defaulting Defendants’ Assets

  (whether said assets are located in the U.S. or abroad) and/or Defaulting Defendants’ Financial

  Accounts (whether said account is located in the U.S. or abroad) (“Defaulting Defendants’

  Additional Assets” and “Defaulting Defendants’ Additional Financial Accounts,”

  respectively), Plaintiff shall have the ongoing authority to serve this Order on any Financial

  Institutions controlling or otherwise holding such Defaulting Defendants’ Additional Assets

  and/or Defaulting Defendants’ Additional Financial Accounts (“Financial Institutions Holding

  Defaulting Defendants’ Additional Assets and/or Financial Accounts”);

     A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

         Additional Assets and/or Financial Accounts shall immediately locate Defaulting

         Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

         Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

         Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

     B. After twenty (20) business days following the service of this Order on Financial

         Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

         Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

         and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

         Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual



                                                7
        Case 1:19-cv-08530-VM Document 35
                                       34 Filed 09/03/20
                                                09/01/20 Page 15 of 15




           Damage Awards, unless Defaulting Defendants have filed with this Court and served

           upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

           be exempted from this Order.


                                 VII.     Miscellaneous Relief

4) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

5) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

6) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

7) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this _3_ day of _September_, 2020, at __12__ p.m.


                                                    _________________________________
                                                    HON. VICTOR MARRERO
                                                    UNITED STATES DISTRICT JUDGE



                                                8
